COHALAN, S.
I am of opinion that the residuary bequests to the American Association for the Advancement of Science and the *677Carnegie Institution of Washington are within the prohibition of section 17 of the Decedent Estate Law (chapter 360, Laws of 1860). The said bequests are valid to the extent of one-half of the value of the estate after the payment of debts. The amount which the above-named corporations may take is to be ascertained by computing the value of the estate (including the New Jersey real estate) as of the date of death of the testator, subtracting therefrom the decedent’s debts and dividing the remainder by two. Administration expenses do not enter into the calculation, and are not to be subtracted like the debts of the decedent. Estate of John H. Hughes, Surr. Decs., 1891, p. 171; Matter of Johnson, 76 Misc. Rep. 391, 137 N. Y. Supp. 166. The two corporate legatees should not receive any part of the income collected or accrued since the death of the decedent. Harris v. Am. Bible Soc’y, 4 Abb. Frac. (N. S.) 421.
Settle decree on notice.